PER CURIAM:
Lawrence Verline Wilder, Sr., appeals the district court’s orders denying his motion to reopen a civil action and denying his Fed.R.Civ.P. 59(e) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Wilder v. Gage, No. 1:97-cv-02354-FNS (D. Md. Dec. 5, 2007; Dec. 17, 2007). Wilder’s motion for appointment of counsel is denied. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.